DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. 2010/0141384). Chen et al. teaches a cap 100 comprising a head 111a and a skirt 111, 112 with the skirt having a circumferential opening area between 111, 112 characterized in that the cap 100 comprises a transponder 120 including an antenna circuit 121, 122 and a leg circuit 121c said leg circuit 121c extending to the skirt (figure 2) and being non-releasably affixed to the opening area (figure 2;  by disruption of the opening area (paragraph [0013]).
Regarding claim 3, the head 111a is made of a plastics material (paragraph [0012]) which is transparent to radio frequencies in the MHz range.
Regarding claim 10, the transponder 121, 122 transmits information on an integrity of the cap 100 in a state of unbroken leg circuit to a reading device (paragraph [0013]).
Regarding claim 11, the reading device may a handheld device, the reading device is not an element of the claimed invention.  The claimed invention is drawn to the subcombination of the cap.  The cap of Chen et al. is capable of being used with a handheld device.
Regarding claim 14, a bottle wherein the cap is affixed to the bottle, as shown in figure 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2010/0141384) in view of Knobel et al. (U.S. 2018/0311111) and Bright (U.S. 2016/0110725).  Chen et al. discloses the claimed invention except for the skirt being metal and except for the chip being a NFC chip.  In re Leshin, 125 USPQ 416. 
Chen et al. discloses the chip being a RFID chip, but does not disclose that the RFID chip is a NFC chip.  Bright teaches that it is known to construct a closure with a RFID chip with is an NFC chip (see paragraph [0055]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified closure of Chen et al. with the RFID chip being an NFC chip, as taught by Bright, in order to use a chip that has increased versatility. 
Regarding claim 2, the skirt includes a circumferential tear band 112a, whereby the head comprises a chip 122 (NFC, as modified above) including the antenna circuit 121a and the leg circuit 121c which extends to the metal skirt (metal, as modified above) across the tear band (figure 2) and is non-releasably affixed to the tear band (paragraph [0012]) whereby the leg circuit is breakable by removal of the tear band (paragraph [0013]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2010/0141384) in view of Bright (U.S. 2016/0110725).  Chen et al. discloses the claimed invention except for the chip being a NFC chip.  Chen et al. discloses the chip being a RFID chip, but does not disclose that the RFID chip is a NFC chip.  Bright teaches that it is known to construct a closure with a RFID chip with is an NFC chip (see paragraph [0055]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Chen et al. with the NFC chip and antenna arrangement taught by Bright, in order to use a chip that has increased versatility. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2010/0141384) in view of Bright (U.S. 2016/0110725) and Pilarz (U.S. 2018/0137533).  Chen et al. discloses the claimed invention except for the chip being a NFC chip and being located on the outer surface of the closure.  Chen et al. discloses the chip being a RFID chip, but does not disclose that the RFID chip is a NFC chip.  Bright teaches that it is known to construct a closure with a RFID chip with is an NFC chip (see paragraph [0055]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Chen et al. with the NFC chip and antenna arrangement taught by Bright, in order to use a chip that has increased versatility. 
Pilarz teaches that it is known to provide the chip and antenna on the outer surface of the closure (see figure 2)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified closure of Chen et al. with the NFC chip and antenna arrangement being located on the outer surface, as taught by Pilarz, in order to use a simpler molding procedure and an arrangement that allows for easier viewing of damage to the chip and antenna. 
Claims 6-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2010/0141384) in view of Bright (U.S. 2016/0110725) and Pilarz (U.S. 2018/0137533), as applied to claim 5 above, and further in view of Dubs et al. (U.S. 2006/0283829).  The modified closure of Chen et al. discloses the claimed invention except for the closure being metal.  Dubs et al. teaches that it is known to construct a closure from aluminum (see paragraph [0036]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified closure of Chen et al. being made of aluminum, as taught by Dubs et al., in order to use a lightweight, durable material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Regarding claim 9, the top layer is made of a plastic material (taught by Chen et al.).
Regarding claim 13, the NFC chip (as modified by Bright) including the antenna circuit arranged on the outer side of the cap (as modified by Pilarz) is covered by a top layer made of a material which is transparent to radio frequencies in the MHz range (taught by Chen et al. and Bright).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the tamper feature.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NIKI M ELOSHWAY/Examiner, Art Unit 3736